DAUKSCH, Judge,
dissenting.
In my opinion the court erred in awarding any fee at all to the state. Both parties were before the court as a result of an apparent misunderstanding between the two parties. The father thought he could legally settle his future support obligations by making the $5,000 lump sum payment and further thought he could trust his ex-wife to honor her agreement — he was wrong on both counts. As to the mother, she thought she could make an agreement, breach it in the future and arm herself with state lawyers to force her claim. She was right on both counts.
I would do equity and require the father to support his child in accordance with the child’s needs and the father’s ability. I would deny attorneys’ fees to both parties for the minimal amount of work done in circuit court and require the state to pay appellate fees to the father’s lawyer. Finally, I would direct the trial court to award fees to the attorney for the father for all reasonably necessary work done on remand.